EXHIBIT 10.1 PURCHASE AND SALE AGREEMENT PURCHASE AND SALE AGREEMENT BETWEEN PETROHUNTER ENERGY CORPORATION AND PETROHUNTER OPERATING COMPANY AS SELLER AND LARAMIE ENERGY II, LLC AS BUYER DATED EFFECTIVE APRIL 1, 2008 MESA AND GARFIELD COUNTIES, COLORADO CONFIDENTIAL TABLE OF CONTENTS Page ARTICLE 1 PURCHASE AND SALE 1 1.1 Purchase and Sale 1 1.2 Assets 1 1.3 Effective Time 2 ARTICLE 2 PURCHASE PRICE 2 2.1 Purchase Price 2 2.2 Escrow Account 2 2.3 Adjustments to Purchase Price 3 a. Upward Adjustments 3 b. Downward Adjustments 3 2.4 Allocated Values 4 ARTICLE 3 DUE DILIGENCE REVIEW 4 3.1 Access to Records 4 3.2 Representation and Warranty 4 3.3 Access to Properties 4 ARTICLE 4 TITLE MATTERS 4 4.1 Defensible Title 4 4.2 Permitted Encumbrances 5 4.3 Title Defects 5 4.4 Adjustments for Title Defects 5 a. Notice of Title Defects 5 b. Defect Adjustments 5 4.5 Dispute Resolution 6 4.6 Casualty Loss 7 TABLE OF CONTENTS Page ARTICLE 5 ENVIRONMENTAL MATTERS 7 5.1 Definitions 7 a. Environmental Laws 7 b. Governmental Authority 7 c. Environmental Defect 7 d. Remediation 8 5.2 Environmental Assessment 8 5.3 Adjustments for Environmental Defects Pre-Closing 8 a. Notice of Environmental Defects 8 b. Defect Adjustments 8 5.4 Environmental Dispute Resolution Pre-Closing 8 5.5 Seller’s Indemnity 9 5.6 Buyer’s Indemnity 9 ARTICLE 6 SELLER’S REPRESENTATIONS 10 6.1 PetroHunter Energy Entity Representations 10 6.2 PetroHunter Operating Entity Representations 10 6.3 Power 10 6.4 Authorization and Enforceability 10 6.5 Liability for Brokers’ Fees 10 6.6 No Bankruptcy 10 6.7 Litigation 10 6.8 Taxes 11 6.9 Tax Partnerships 11 6.10 Agreements 11 6.11 Prepayments 11 6.12 Hydrocarbon Sales Contracts 11 TABLE OF CONTENTS Page 6.13 Hedging Arrangements 11 6.14 Preferential Rights to Purchase and Areas of Mutual Interest 11 6.15 Third-Party Consents 11 6.16 Leases 11 6.17 Surface Use Agreements 12 6.18 Liens and Encumbrances 12 6.19 Imbalance Volumes 12 6.20 Lease Burdens 12 6.21 Compliance with Law 12 6.22 Outstanding Commitments, AFEs and Invoices 12 6.23 Plugging and Abandonment Obligations 12 ARTICLE 7 BUYER’S REPRESENTATIONS 13 7.1 Organization and Standing 13 7.2 Power 13 7.3 Authorization and Enforceability 13 7.4 Liability for Brokers’ Fees 13 7.5 No Bankruptcy 13 7.6 Litigation 13 ARTICLE 8 PRE-CLOSING OBLIGATIONS 13 8.1 Operations Prior to Closing 13 8.2 Restriction on Operations 14 8.3 Legal Status 14 8.4 Notices of Claims 14 8.5 Compliance with Laws 15 8.6 Government Reviews and Filings 15 8.7 Confidentiality of Data and Information 15 TABLE OF CONTENTS Page ARTICLE 9 CONDITIONS TO CLOSING 15 9.1 Buyer’s Conditions 15 a. Representations, Warranties and Covenants 15 b. No Action 15 c. Title Defects 15 d. Dismissal of Furr Lawsuit 16 e. Ratification of Furr Lease 16 f. Ratifications and Extensions of Jolley Leases 16 g. Termination of Apollo Agreement 16 h. Remediation of Furr and Reppo Pitts 16 i. Termination of Clear Creek Agreements 16 j. Release of Global Project Finance AG Mortgage 16 k. Release of CCES Deed of Trust 17 l. Creditor Agreements 17 m. MAB Resources, LLC Disclaimer 17 n. Delivery of Reppo Wissler Area 17 o. Access and Surface Use 17 p. Hagen Road Access Agreement 17 9.2 Seller’s Conditions 17 a. Representations, Warranties and Covenants 17 b. No Action 17 c. Title Defects 18 ARTICLE 10 RIGHT OF TERMINATION AND ABANDONMENT 18 10.1 Termination 18 10.2 Liabilities Upon Termination 18 a. Buyer’s Default 18 TABLE OF CONTENTS Page b. Seller’s Default 18 c. Other Termination 18 ARTICLE 11 CLOSING 19 11.1 Date of Closing 19 11.2 Place of Closing 19 11.3 Title Escrow Agent 19 11.4 Closing Obligations 19 a. Seller’s Certificates 19 b. Buyer Certificate 19 c. Non-Foreign Status 19 d. Assignment 19 e. Governmental Forms of Transfer 19 d. Scheduled Creditor Releases 19 g. Settlement Statement 19 h. Purchase Price 19 i. Change of Operator 20 j. Possession 20 k. Possession 20 ARTICLE 12 POST-CLOSING OBLIGATIONS 20 12.1 Buyer’s Performance Deposit 20 12.2 Post-Closing Adjustments 20 12.3 Dispute Resolution 21 12.4 Records 21 12.5 Transfer Taxes and Recording Fees 21 12.6 Further Assurances 21 12.7 EnCana Road Maintenance Agreement 21 TABLE OF CONTENTS Page ARTICLE 13 TAX MATTERS 21 13.1 Apportionment of Tax Liability 21 13.2 Tax Reports and Returns 21 13.3 Sales Taxes 22 13.4 Tax Information 22 ARTICLE 14 ASSUMPTION AND RETENTION OF OBLIGATIONS AND INDEMNIFICATION 22 14.1 Buyer’s Assumption of Liabilities and Obligations 22 14.2 Seller’s Retention of Liabilities and Obligations 22 14.3 Indemnification 22 a. Seller’s Indemnification of Buyer 22 b. Buyer’s Indemnification of Seller 23 14.4 Release 23 14.5 Procedure 23 a. Coverage 23 b. Claim Notice 23 c. Information 23 d. Dispute 24 14.6 Reservation as to Non-Parties 24 ARTICLE 15 MISCELLANEOUS 24 15.1 Exhibits 24 15.2 Expenses 24 15.3 Notices 25 15.4 Amendments 25 15.5 Assignment 26 15.6 Announcements 26 15.7 Headings 26 TABLE OF CONTENTS Page 15.8 Counterparts 26 15.9 References 26 15.10 Governing Law 26 15.11 Entire Agreement 26 15.12 Binding Effect 26 15.13 Survival 26 15.14 No Third-Party Beneficiaries 26 15.15 Limitation on Damages 26 15.16 Severability 26 15.17 Condition Precedent 27 EXHIBITS Exhibit Description Section Reference A Leases and Lands 1.2.a B Wells, Undeveloped Locations and Allocated Values 1.2.b C Easements and Surface Leases 1.2.e D Personal Property and Equipment Inventory 1.2.e E Officer’s Certificates of Seller 11.3.a F Officer’s Certificate of Buyer 11.3.b G Non-Foreign Affidavits of Seller 11.3.c H Form of Assignment and Bill of Sale 11.3.d DISCLOSURE SCHEDULES Schedule Description Section Reference 6.7 Litigation 6.7 6.10 Material Agreements 6.10 6.15 Consents to Assign 6.15 6.18 Schedule of Creditors 6.18 PURCHASE AND SALE AGREEMENT This Purchase and Sale Agreement (“Agreement”), dated April 25, 2008, is by and between PetroHunter Energy Corporation (“PetroHunter Energy”) a Maryland corporation, and PetroHunter Operating Company (“PetroHunter Operating”), a Maryland corporation, (together “Seller”) with an address of 1600 Stout Street, Suite 2000, Denver, Colorado 80202, and Laramie Energy II, LLC (“Laramie Energy”), a Delaware limited liability company (“Buyer”) with an address of 1512 Larimer Street, Suite 1000, Denver, Colorado 80202.The transaction contemplated by this Agreement may be referred to as the “Transaction.”Seller and Buyer may be referred to individually as a “Party” or collectively as the “Parties.” RECITALS A.Seller owns and desires to sell the Assets, as defined below, to Buyer upon the terms and conditions set forth in this Agreement. B.Buyer desires to purchase the Assets pursuant to the terms and conditions of this Agreement. AGREEMENT In consideration of the mutual promises contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Seller and Buyer agree as follows: ARTICLE1 PURCHASE AND SALE 1.1Purchase and Sale.Seller agrees to sell and convey to Buyer, and Buyer agrees to purchase and receive from Seller, the Assets, as defined below. 1.2Assets.The “Assets” are all of Seller’s right, title and interest in and to the following real and personal property interests, located in Mesa and Garfield Counties, Colorado. a.The oil and gas leases described on Exhibit A (the “Leases”) insofar as the Leases cover the lands described on Exhibit A (the “Lands”), and the oil, gas and all other hydrocarbons (including, but not limited to, coalbed methane) (“Hydrocarbons”), that may be produced from the Leases and Lands; b.The oil and gas wells located on the Leases and Lands, or lands pooled or unitized therewith, including without limitation, the oil and gas wells specifically described on Exhibit B, whether producing or non-producing; all injection and disposal wells on the Leases and Lands (the “Wells”), and all personal property and equipment associated with the Wells as of the Effective Time; c.The rights, to the extent transferable, in and to all existing and effective unitization, pooling and communitization agreements, declarations and orders, and the properties covered and the units created thereby, to the extent that they relate to or affect any of the interests described in Sections 1.2.a. and 1.2.b. or the post-Effective Time production of Hydrocarbons from the Leases and Lands; -1- d.The rights, to the extent transferable, in and to Hydrocarbon sales, purchase, gathering, processing and transportation (both executed and pending) contracts, operating agreements, balancing agreements, joint venture agreements, partnership agreements, farmout agreements and other contracts, agreements and instruments relating to the interests described in Sections 1.2.a., 1.2.b. and 1.2.c., including without limitation the Material Agreements described on Schedule 6.10, only insofar as they relate to the Leases and Lands, excluding any insurance contracts; e.All of the personal property, fixtures, improvements, well equipment, permits, licenses, approvals, servitudes, rights-of-way, easements, surface leases, and other surface rights, tanks, injection facilities, saltwater disposal facilities, compression facilities, gathering systems, other appurtenances and facilities located on or used as of the Effective Date in connection with or otherwise related to the exploration for or production, gathering, treatment, processing, storing, sale or disposal of Hydrocarbons or water produced from the properties and interests described in Sections 1.2.a through 1.2.d, including without limitation the easements and surface leases described on Exhibit C and the personal property and equipment described on Exhibit D; f.All raw data and geophysical modeling seismic lines over the general area of the Assets but excluding from the foregoing those files, records, data and information, (i) subject to unaffiliated third party contractual restrictions on disclosure or transfer, or (ii) subject to a transfer fee, unless Buyer agrees in writing to pay such transfer fees; cores and core analysis relevant to the general area of the Assets, and all geologic information, including mudlogs, electric log, well files; daily drilling and completion reports, scout tickets, and other relevant data; and g.All files, records, correspondence, data and information relating to the items described in Sections 1.2.a through 1.2.e maintained by Apollo Energy, LLC, predecessor in interest to Seller (the “Records”), including, without limitation, lease and land files, abstracts, title reports, memoranda and opinions, well files, contract files, gas, oil and other hydrocarbon sales contract files, gas gathering, processing, transportation and marketing files, division order files, tax and accounting files related to the Assets. 1.3Effective Time.The purchase and sale of the Assets shall be effective as of April 1, 2008 at 7:00 a.m., Mountain Time (the “Effective Time”). ARTICLE2 PURCHASE PRICE 2.1Purchase Price.The Purchase Price for the Assets shall be Twenty-One Million Dollars ($21,000,000) (the “Purchase Price”), subject to Section 2.3 below.Based on market valuations performed by independent third parties, and Seller’s reasonable judgment based on several factors, including but not limited to market solicitations, offers made to Seller,and expressions of interest made and received by Seller, the Purchase Price is fair and reasonable consideration for the Assets.The Parties acknowledge that Buyer is not indebted to Seller in any manner and that Buyer is not a creditor of Seller, a direct or indirect equity holder of Seller, or in any way related to Seller. 2.2Escrow Account.Contemporaneously with execution of this Agreement, the Parties and Wells Fargo Bank, National Association (the “Escrow Agent”) will enter into an escrow agreement (the “Escrow Agreement”), mutually agreeable to the Parties, pursuant to which Buyer will deposit the Purchase Price by wire transfer of immediately available funds in an escrow account with Escrow Agent (the “Escrow Account”).Under the terms of the Escrow Agreement, the Escrow Agent shall distribute -2- the Purchase Price as set forth in Article 11.A specified portion of the Purchase Price from the Escrow Account shall be earmarked by Buyer in writing prior to Closing for and to be paid by the Escrow Agent to secured creditors in accordance with Section 11.4 in exchange for the release of all claims of such secured creditors. 2.3Adjustments to Purchase Price.The Purchase Price shall be adjusted according to this Section without duplication.For all adjustments known as of Closing, the Purchase Price shall be adjusted at Closing pursuant to a “Preliminary Settlement Statement” approved by Seller and Buyer on or before Closing.A draft of the Preliminary Settlement Statement will be prepared by Seller and provided to Buyer four business days prior to Closing for Buyer’s comment and review.The Preliminary Settlement Statement shall set forth the Purchase Price as adjusted as provided in this Section using the best information available at the Closing Date which amount shall be deposited into the Escrow Account by wire transfer of immediately available funds by Buyer at Closing and is referred to as the “Closing Amount.”After Closing, final adjustments to the Purchase Price shall be made pursuant to the Final Settlement Statement to be delivered pursuant to Section 12.1.For the purposes of this Agreement, the term “Property Expenses” shall mean all capital expenses, joint interest billings, lease operating expenses, lease rental and maintenance costs, Taxes (as defined and apportioned as of the Effective Time pursuant to Article 13), drilling expenses, workover expenses, geological, geophysical and any other exploration or development expenditures chargeable under applicable operating agreements or other agreements consistent with the standards established by the Council of Petroleum Accountant Societies of North America that are attributable to the maintenance and operation of the Assets during the period in question.At Closing, Buyer shall acquire any and all rights of Seller to obtain a cash contribution from Fossil Creek Land Company (“Fossil”) and Williams Production RMT Company (“Williams”) or any other working interest owner for drilling costs associated with the Reppo A11-34B and A10-34D wells (the “Reppo Wells”) and any and all rights as a co-tenant of Fossil and Williams to recoup Fossil’s and Williams’ share of the Reppo Drilling Costs from proceeds of production attributable to Fossil’s and Williams’ working interests in the Reppo Wells or drill sites. a.Upward Adjustments.The Purchase Price shall be adjusted upward by the following: i.An amount equal to all Property Expenses, including prepaid expenses, attributable to the Assets after the Effective Time that were paid by Seller (all to be apportioned as of the Effective Time except as otherwise provided), including without limitation, prepaid rentals and royalties, including lease rentals; and ii.Any other amount provided in this Agreement or agreed upon by Seller and Buyer. b.Downward Adjustments.The Purchase Price shall be adjusted downward by the following: i.An amount equal to all Property Expenses attributable to the Assets prior to the Effective Time that are paid by Buyer, including without limitation, an amount equal to any payables to Noble Energy arising prior to the Effective Time for amounts owing for Seller’s participation in the Noble Energy operated wells on the Grunska lease (note:through January 2008 the dollar amount invoiced by Noble Energy to the Seller was $101,934); ii.An amount equal to the sum of all Title Defect adjustments under Section 4.4.b.; -3- iii.An amount equal to the sum of all Environmental Defect adjustments under Section 5.3.b; and iv.Any other amount provided in this Agreement or agreed upon by Seller and Buyer. 2.4Allocated Values.Buyer and Seller have agreed to allocate the Purchase Price among the Assets as set forth on Exhibit B, which amounts shall be referred to as the “Allocated Value.” ARTICLE3 DUE DILIGENCE REVIEW 3.1Access to Records.Subject to Section 3.2, Seller will disclose and make available to Buyer and its representatives at Seller’s or Seller’s agent’s office and during Seller’s normal business hours, all Records in Seller’s possession or control, including Records in the possession of Apollo Energy, LLC, Seller’s predecessor in interest, relating to the Assets for the purpose of permitting Buyer to perform its due diligence review including, but not limited to, all title opinions, well, leasehold, unit, title, contract, division order, accounting, tax, gas marketing, vendor and creditor files.Seller agrees to cooperate with Buyer in Buyer’s efforts to obtain, at Buyer’s sole expense, such additional information relating to the Assets as Buyer may reasonably desire.Buyer may inspect the Records only to the extent it may do so without violating any obligation, confidence or contractual commitment of Seller to a third party.Seller shall use reasonable efforts to obtain the necessary consents to allow Buyer’s examination of any confidential information that is material to this transaction. 3.2Representation and Warranty.Seller represents and warrants that the Records are accurate and complete in all material respects. 3.3Access to Properties.Seller hereby consents to Buyer conducting, upon advance notice to Seller, at Buyer’s sole risk and expense, on site inspections and an environmental assessment of the Assets.Any information learned by Buyer in connection with its on-site inspection and an environmental assessment of the Assets shall be deemed to be confidential and proprietary to Seller, and Buyer agrees that all such information is subject to the provisions of Section 8.8.In connection with the granting of such access, Buyer represents that it is adequately insured and, except to the extent caused by Seller’s gross negligence or willful misconduct, waives, releases and agrees to indemnify Seller and Seller’s representatives from and against all liabilities, obligations, Losses (as defined in Section 14.3) claims for injury to, or death of, persons or for damage to property arising in any way from the access afforded to Buyer hereunder or the activities of Buyer.This waiver, release and indemnity by Buyer shall survive termination of this Agreement. ARTICLE4 TITLE MATTERS 4.1Defensible Title.The term “Defensible Title” means such title to the Assets, that, subject to and except for Permitted Encumbrances:(i) entitles Seller to receive not less than the net revenue interest set forth on Exhibit B for each Well or undeveloped location listed on Exhibit B (“NRI”); (ii) obligates Seller to bear costs and expenses relating to the maintenance, development, operation and the production of Hydrocarbons from each Well or undeveloped location in an amount not greater than the working interest set forth in Exhibit B (“WI”); (iii) is not subject to reduction by virtue of the exercise by any third party of a reversionary interest, back in or similar right except as scheduled in Exhibit B; (iv) is free and clear of mortgages, encumbrances, liens, delinquent taxes and preferential rights to purchase or rights of first refusal unless the foregoing rights are waived by the holders thereof; -4- (v) is not subject to access and surface use limitations, restrictions, conditions, compensation for use or damage provisions that are unacceptable to Buyer in its sole judgment; (vi) is not subject to unperformed drilling obligations except as expressly assumed by Buyer; and (vii) is not subject to defects or conditions that would create a material impairment of use or loss of interest in the affected Asset. 4.2Permitted Encumbrances.The term “Permitted Encumbrances” shall mean: a.lessors’ royalties, overriding royalties, net profits interests, production payments, reversionary interests and similar burdens if the net cumulative effect of such burdens does not operate to reduce the NRI set forth on Exhibit B. b.liens for Taxes, or assessments, not yet due or delinquent; c.all rights to consent by, required notices to, filings with, or other actions by federal, state and local governmental entities in connection with the ownership or operation of the Leases if the same are customarily obtained subsequent to such transfer of ownership or operations; d.easements, rights-of-way, servitudes, permits, and surface leases on, over, or in respect of property owned or leased by Seller or over which Seller owns rights-of-way, easements, permits, or licenses that are of record in the applicable county to the extent such matters, individually or in the aggregate, do not materially interfere with oil and gas operations on the Leases and do not materially affect the value thereof; e.any encumbrance, title defect or matter (whether or not constituting a Title Defect) waived or deemed waived by Buyer pursuant to Section 4.4.a. 4.3Title
